DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional Application No. 62/714,800 filed August 6, 2018.

Status of Claims 
This Office Action is responsive to the amendment filed on May 16, 2022. As directed by the amendment: claims 1-20 been cancelled; and 21-38 have been added. Thus, claims 21-38 are presently pending in this application.
Applicant’s cancelling of claims 9-10 obviate the previous drawing objection. Applicant’s cancelling of claims 2 and 15 obviate the claim objection of claims 2 and 15. Claim 1, and claims 2-20 by dependency, were previously rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. Applicant’s cancelling of claim 1 obviate the previous 35 U.S.C. 101 rejection. Claims 9-10 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s cancelling of claim 9-10 obviate the previous 35 U.S.C. 112(a) rejection. Claims 1-16 and 19-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Pub. No. 2018/0256867) in view of Chanoch (U.S. Patent No. 5,582,598). Claims 17-18 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Weinzweig et al. (U.S. Pub. No. 2017/0296759). 
Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicant lack of an Information Disclosure Statement submission. 

Claim Objections
Claims 21-22 and 34-35 are objected to because of the following informalities:  
Claim 21 recites “at the proximal tip”, ln 10 should read --at a proximal tip--;
Claim 21 recites “in the tip of said shaft when s aid device is activated”, ln 13-14 should read --in the proximal tip of said shaft when said device is activated --;
Claim 22 recites “ganglion.’”, ln 2 should read --ganglion.--;
Claim 34 recites “selecting a second dosage amount for a drug contained in said cartridge;”, ln 10 should read --selecting a second dosage amount for the drug contained in said cartridge;--;
Claim 34 recites “introducing said shaft into a second nasal passage of a user;”, ln 11 should read --introducing said shaft into a second nasal passage of the user;--;
Claim 34 recites “engaging an activator to deliver a second dosage of a drug into said second nasal passage;”, ln 12-13 should read --engaging an activator to deliver a second dosage of a drug into said second nasal passage;--;
Claim 35 recites “where the first drug dose and the second drug dose are delivered”, ln 1-2 should read --where the first dosage and the second dosage are delivered--.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said nozzle being connected through the device case to said cartridge” recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Applicant is advised that should claim 32 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Specifically, claims 32 and 33 are duplicate claims that both depend from the same claim, independent claim 21. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, and claims 22-33 by dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “said nozzle being connected through the device case to said cartridge”, ln 11, which requires the nozzle to be connected to the cartridge with the device case as an intermediary. Put another way, claim 21 requires the device to be constructed such that nozzle direct connected to the device case which is directly connected to the cartridge. Applicant’s disclosure fails to provide support for the nozzle being directly connected to the device case being directly connected to the cartridge. The instant specification recites “The cartridge 26 is connected at its distal end to the rear case section 24 such that the stopper within the cartridge 26 may be activated by the mechanism contained in the rear case section 24. At its proximal end is a means for containing the drug without leakage. This may be, for example, a removable tip cap or a flow control valve. Additionally, the proximal end of the cartridge 26 includes a means for connecting the nozzle 30 to the system 10.” (Para. 022). Further, Figure 2-3 depicts the nozzle (30, 32, 34; Fig. 2-3) directly connected to the cartridge (26; Fig. 2-3) which is directly connected to the device case (24; Fig. 2-3). As such, Applicant’s disclosure directly contradicts the limitations recited in independent claim 21. Therefore, claim 21 contains new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24, 27, 28, and 32-33, and claim 23 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “where said dispersion comprises dispensing said drug through the one or more apertures toward a user's sphenopalatine ganglion.”, 1-2 whereby the use of the action verb “dispensing” renders the limitation a method step. Thus, claim 22 is directed to an apparatus (i.e. the device) and recites a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Examiner suggests amending the claim to functionally recite the limitation of the method step to overcome this rejection. 
Claim 24 recites “further comprising contouring the shaft of said nozzle such that the shaft is complementary in shape to the interior of a human nostril.”, ln 1-2 whereby the recited “further comprising contouring” constitutes a method step of contouring (i.e. bending the shaft).  Thus, claim 24 is directed to an apparatus (i.e. the device) and recites a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Examiner suggests amending the claim to functionally recite the limitation of the method step to overcome this rejection.
Claim 27 recites “further comprising activating the stopper within said cartridge to limit the delivery of said drug to a selected dose.”, ln 1-2 whereby the recitation of the action verb “activating” renders the limitation a method step. Thus, claim 27 is directed to an apparatus (i.e. the device) and recites a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Examiner suggests amending the claim to functionally recite the limitation of the method step to overcome this rejection.
Claim 28 recites “further comprising reactivating the stopper within said cartridge delivers another limited dose of said drug.”, ln 1-2 whereby the recitation of the action verb “reactivating” renders the limitation a method step. Thus, claim 28 is directed to an apparatus (i.e. the device) and recites a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. Examiner suggests amending the claim to functionally recite the limitation of the method step to overcome this rejection.
Claims 32-33 recite the limitation "an activator", ln 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether “an activator” of claims 32-33 is intended to reference the activator of claim 21, ln 5 or is intended to introduce a new limitation.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nasacort Instruction for use (https://web.archive.org/web/20170124190539/https://www.nasacort.ca/en/how-to-use; achieved January 24, 2017; accessed August 11, 2022; hereinafter: “Nasacort”) in view of Wright (U.S. Pub. No. 2006/0243273) in view of Levin (U.S. Pub. No. 2018/0256867). 
Regarding Claim 34, Nasacort teaches a method for the delivery of a drug through a device (“bottle”; Pg. 2) comprising a nozzle (“spray nozzle”, Pg. 2) configured to be inserted into a nasal passage (Pg. 1); introducing said nozzle into a first nasal passage of a user; engaging an activator (A, Fig. A annotated below) to deliver a selected dosage (predetermined by the manufacture) of a drug into said first nasal passage (Steps 4-6; Pg. 3-4); introducing said nozzle into a second nasal passage of the user; engaging the activator to deliver a second dosage of the drug into said second nasal passage (Step 7; Pg. 4); where engaging the activator delivers the selected dose and second dosage through the nozzle.

    PNG
    media_image1.png
    345
    400
    media_image1.png
    Greyscale

Figure A, Adapted from Page 3.
Nasacort does not specifically disclose the method comprising selecting a first dosage amount for a drug contained in a cartridge inserted into said device; selecting a second dosage amount for a drug contained in said cartridge; and wherein the nozzle comprises a shaft such that engaging the activator delivers the selected first dose and selected second dose through the nozzle and toward the sphenopalatine ganglion of said user. 
Wright a method for the delivery of a drug through a device (10, 11, 143; Fig. 1) having a nozzle (143; Fig. 1) for drug dispersion (¶¶ 0024-0025), comprising: the nozzle configured to be inserted into a nasal passage (¶¶ 011, 0019); selecting a first dosage amount for a drug (21; Fig. 1) contained in a cartridge (141; Fig. 1) inserted into said device (¶¶ 0013-0015, 0019-0021); introducing said shaft into a first nasal passage of a user (¶¶ 0011, 0019); Page 3 of 8DOCKET NO.: 104201.00PATENTApplication No.: 16/533,391Office Action: 02/15/2022engaging an activator (162; Fig. 1) to deliver a selected dosage (the first dosage amount) of a drug into said first nasal passage (¶¶ 0019, 0026); where engaging the activator delivers the selected first dose through the nozzle (¶¶ 0019-0025); and wherein, once the selected first dose is delivered a selected second dose may be delivered (¶ 0026) for the purpose of repeatably delivering a selectable quantity of medicament (¶¶ 0019, 0026).
Levin teaches an intranasally delivery device useable in a method to deliver a dose of a drug to a user comprising a nozzle (104, 110, 120; Fig. 1A-13B) having a shaft (104, 110, 1200, 1300; Fig. 1A-13B) such that delivering a dose through the nozzle and is towards a sphenopalatine ganglion of said user (¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B) for the purpose of targeting key complex structures origin for dose delivery for the treatment of headaches of neurovascular (¶ 0011). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device and the method of Wright to include the steps of: selecting the first dosage amount for the drug contained in the cartridge inserted into said device; selecting the second dosage amount for the drug contained in said cartridge, where engaging the activator delivers the selected first dose and selected second dose through the nozzle as taught by Wright and to include the nozzle having the shaft such that that engaging the activator delivers the selected first dose and the selected second dose through the nozzle and toward the sphenopalatine ganglion of said user as taught by Levin for the purpose of repeatably delivering a selectable quantity of medicament (See Wright: ¶¶ 0019, 0026) and for the purpose of targeting key complex structures origin for dose delivery for the treatment of headaches of neurovascular (See Levin: ¶ 0011), respectively.
Regarding Claim 35, the modified method of Nasacort discloses the method for the delivery of the drug where the first dosage and the second dosage are delivered towards the user's sphenopalatine ganglion at least one of laterally, superiorly, anteriorly, and any combination of laterally, superiorly, or anteriorly [See Levin: ¶¶ 0005, 0008, 0041-0042, 0084; Abstract; Examiner notes: the modified device of Nasacort discloses using a dispenser (See Levin: 500; Fig. 5A-5C) or a spray head (See Levin: 300; Fig. 3) that may have a plurality of openings or perforations or be a porous or a semi-porous membrane that increases the surface area the drug is delivered to and is configured to have a spray pattern that can direct a liquid to a specific location or have multiple openings for a wider spray pattern, respectively, including the surround area around the sphenopalatine ganglion (i.e. laterally, superiorly, or anteriorly to the sphenopalatine ganglion).].
Regarding Claim 38, the modified method of Nasacort discloses the method for the delivery of the drug provides for increased permeability of the drug through a blood brain barrier of the user (See Levin: ¶ 0084). Examiner notes: the Applicant is respectfully advised that it has been held by the courts that where a prior art apparatus and/or method is identical or substantially identical in structure and/or is identical or substantially identical processes, respectively, claimed properties or functional characteristics or steps are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, the modified method Nasacort discloses all the structural features and preforms the processes of the claimed invention (as detailed above) and was therefore considered to anticipate the cited functional limitations and processes of increased permeability of the drug through a blood brain barrier of the user of claim 38.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nasacort in view of Wright in view of Levin as applied to claim 34 above, and further in view of Weinzweig et al. (U.S. Pub. No. 2017/0296759; hereinafter: “Weinzweig”).
Regarding Claim 36, the modified method of Nasacort discloses the method for the delivery of the drug, shown above. 
The modified method of Nasacort does not explicitly disclose method for the delivery of the drug where the drug selected for insertion into the cartridge comprise an anesthetic, combinations of anesthetics, stereoisomers of said anesthetics, and all pharmaceutically acceptable salts thereof.
Weinzweig teaches a delivery device and method comprising a drug delivered directly to the sphenopalatine ganglion (¶ 0002) wherein the drug is lidocaine (¶ 0002; Examiner notes: Lidocaine is a known anesthetic) for the purpose of treating migraine headache (¶ 0002). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Nasacort such that the selected drug is lidocaine as taught by Weinzweig for the purpose of treating migraine headache (¶ 0002).
Regarding claim 37, the modified method of Nasacort discloses the method for the delivery of the drug, shown above. 
The modified method of Nasacort does not explicitly disclose method for the delivery of the drug where the selected drug is directed toward the treatment of a condition selected from the group consisting of sphenopalatine neuralgia, trigeminal neuralgia, glossopharyngeal neuralgia, migraine, migraine with aural headache, migraine without aura headache, tension headache, cluster headache, chronic cluster headache, paroxysmal hemicranias, superior laryngeal neuralgia, facial pain, atypical facial pain, herpes zoster opthalmicus, vasomotor rhinitis, major depression, fibromyalgia, and combinations thereof.
Weinzweig teaches a delivery device and method comprising a drug delivered directly to the sphenopalatine ganglion (¶ 0002) wherein the drug is lidocaine (¶ 0002; Examiner notes: Lidocaine is a known anesthetic) for the purpose of treating migraine headache (¶ 0002). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified method of Nasacort to include the drug as being lidocaine to as taught by Weinzweig for the purpose of treating migraine headache (¶ 0002).

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 21-33 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 112a and 112b rejection(s) have been resolved by the Applicant. 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to new claims 21-38 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection Nasacort in view of Wright in view of Levin shown above. Examiner notes: Applicant asserts that prior art Levin and Chanoch fails to teach or disclose a replaceable cartridge containing multiple doses, Pg. 3 in response filed May 16, 2022.  However, the cartridge being replaceable is not currently recited.  Examiner suggest amending the claims to recite the cartridge as being replaceable and containing multiple doses if that is Applicant’s intent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (U.S. Pub. No. 2007/0119451) a device for intranasal delivery of a drug discloses comprising a device case (34; Fig. 1A-2C) to having a distal case section (Fig. 1A-2C) and a proximal case section (Fig. 1A-2C); a nozzle (32, 36; Fig. 1A-2C) connected to said proximal case section (Fig. 1A-2C; ¶¶ 0024-0025); said nozzle comprising a bulb (32; Fig. 1A-2C) and a shaft (36; Fig. 1A-2C), where said bulb is connected to said proximal section of said cartridge with the shaft extending proximally from said bulb (Fig. 2C); said nozzle being hollow and having an aperture (42; Fig. 2C) at a proximal tip (40; Fig. 2C); said nozzle being configured to permit a dispersion of two or more selected drug doses, through said nozzle shaft, and exiting said aperture in the tip of said shaft when said device is activated (¶¶ 0024-0026, 0047) which has not yet been claimed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785